Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 1 of 31




              EXHIBIT 2D
                  Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 2 of 31



. Remarks

      1.   Blocheck performed a cursory Inspection of the wood floor In the living room at the Evans residence. The Inspection was performed
           on June 28, 2018.
      2.   Comments and observations are based upon the condition of the property and statements made by those present at the lime of the
           Inspection.
      3.   The terms "fungus" {fungi, plural) and •mold" shall be used Interchangeably In this report to define microbes of the Kingdom Fungi
           which Include molds, rusts, mudews, smuts, mushrooms, and yea~ts. ,




: Remarks

      1.   It Is my understanding that the water loss originated In the laundry room. Th• laundry room Is adjacent to the llvtng room. The source
           of the water loss has been repaired/corrected. (See Figure #1) {See Agure #2)
      2.   The moisture migration from the laundry room Into the ltvlng room has caused the wood floor In the bvlng room to buckle. There ts
           discoloration on a plank of the wood floor extending from the IMnu room fireplace. High moisture levels were detected around the
           area of discoloration. A tape IHI was collected to characterize the dlscolorallon. (See figure #3) (See Figura #4) {See Figure #5)




  !
 --.-._,,,
 i," ' ,  ,      ___,..,...""""''""'"'"""""""""""""'""",.,.,,.""'"".,....__.
 Laundry room. The arrow points to the corner that Is common                   The ,~auboard Is separating at the common corner. The
 wtth the llvlng room.                                                         separation Is Rkely caused by moisture Intrusion.




                                                                                                                                          Page 2 of 6
                 Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 3 of 31
 Figure Number 3




  ,.
  ....~. . .~!ii
  :~ ~ ~~J,_ ~:- .~-1'~~·~-:,·~~~~~~~~~~~
  Buckled wood floor In the Uvlng room                                                Buckled wood floor In the living room



                           -- ~.,... · > ',; , ,,.,.-   ·= . . ,-.,,,,, "·"" '~·-:i
                                                                                 ~




 Discoloration on the Uvlng room wood floor. High moisture
 reading (>30% WME) beneath the wood floor.




 Tape Lift• Dlscoloratlon on wood floor , Living Room

lilPenlclllium lilCladosporlum

, Remarks

    1.   Penlelllum species are common contaminants on various substances. Indoors, this fungus Is found on various substrates lncludlng
         house dust, carpet, wallpaper, and fiberglass Insulation. This organism causes food spollage, colonizes leather objects and Is an
         Indicator organism for dampness Indoors. Panlclllium Is one of the first fungi to grow on water-damaged materials and has been
                                                                                               a
         Implicated In causing aNerglc reactions, hypersensitivity pneumonltls, and variety of severe lung compllcatlons. It may cause
         sarcoldosls, fibrosis, or allergic alveoUtls In susceplble lndlvlduals, or patients who have.,been exposed over long periods of time,
         depending on the strain. Several species of Penlclllum are known mycotoxin producers. People who have allerglu to penlclllin•based
         antibiotics may have particular problems with moderate to high concentrations of Penlclllum fungi.
    2.   Cladospodum Is one of the most common fungi Isolated from Indoor and           1
                                                                                          outdoor air. It Is found on decaying plants, woody ptants,
         food, straw, soil, paint. textles, the surface of flbereilaas duct liner IR the Interior of supply ducts, and on damp surfaces susceptible to
         condensation. The airborne spores of Cladosportum species can affect asthmatics and people with other restrictive airway diseases.
         Prolonged exposure may weaken the Immune system. Cladosporlum species produce no major mycotoxins of concern, but do
         produce volatile organic compounds (VOCs) associated with musty odors.

                                                                                                                                                 Page 3 of 8
                Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 4 of 31
                                                                                                                                                       i
                                                                                                                                                       A
                                                                                                                                                       "I




 Remarks

    1.  Spore traps were umzed to d•terrntne the total spore count In the air and to determine If the fungi Identified from the discoloration 1s
        Impacting the HVAC system. Samples were collected at 2 locations Indoor and an ambient sample was con,cted outdoor for reference
       .purposes. The test results are attached as an addendum to this report.
    2. Test data Indicate that there ts a light dissemination of Asperglllus/PenlCIIUum and Cladosporlum spores In the living room. The upstairs
        landing area appears to be unaffected.
    3. It should be understood that air sampling data are momentary •snapshots• of the current condition for a partlcular sampHng locatton at
        a pattlcular time. Reported concentrations are dependent upon different variables Including ambient weather conditions, landscaping
        and ecologlcal environments, seasonal tendencies, diurnal factors, occupancy loads, operation/condition of the HVAC system, and
        partleulate occlusion.




; Remarks

    1.   The spHttlng baseboards In the corner of the laundry room should be removed and the.base of the walls should be Inspected for
         evidence of water damage and/or fungal growth. If evidence ts observed, It may be necessary to cut Into the walls to determine the
         full extent of dam·age.
    2.   TIie wood lloor should be taken up to factlltate the drying process and the mitigation of any fungal growth. If extensive fungal growth
         Is observed, then containment barriers will need to be established and air acrubbtrs wll need to be deployed to filter dust particles and
         mold spores disturbed durtno the mitigation process.
    3.   After the repairs are completed, the work area should be wiped down with a cleanser and HEPA vacuumed. Check for settled dust to
         determine If addltiOnal cleaning and HEPA vacuuming Is needed. Allow at least 8 hours should lapse between each cleaning/vacuuming
         to abow dust particles and mold spores to re-settle.




 Remarks
                                         i-   ('   •   jN




    1.   It Is possible tbat water Intrusions may have affected other areas not Jddressed In this prellmlnary report. Blocheck should be
         contacted regarding any new discoveries made 'during the remediation process. It may be necessary for Blocheck to make addition al
         recommendations In an addendum to this report.
    2.   The recommendations made In this report are based upon visual observaUons made per reasonable access to the affected areas at the
         time of the Inspection. The recommendations pertain only to those speclfie Items addressed In this report This report does not address
         any asbestos or lead-based paint Issues. This report dots not accept responsibility for any of the actions and methods uttRzed by other
         contractors on this project. Tbls report Is Intended for the exclusive use of our Cllent. Any actions performed based upon
         recommendations are at the dlscretlOn of the Client. We appreciate the opportunity to serve to you. If you have any questions about
         this report, please contact me at (405) 619-5802.




                                                                                                                                           Page 4 of 6 ,
                  Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 5 of 31



                      UJO<:IIE(.'~


                                                                                           Bio¢ke¢k Corpor&ion
                                                                                                            2703 S. I-35 Service Rd. · Oklahoma City, OK 73129
                                                                                                               Phone: (405) 619-S802 · Fax: (405) 619-5803



                                                                                                                           Indoor Air Quality Report
              BloclleckSet m:                                 528n                                                                     Client:                 Bric Hamilton
                                                                                                                                                               Trinity R.e.tomion &. ConllJUCtion
                                                                                                                                                               1000 Cornell Pkwy., Sto. 300
                      Date Collected:                         June 28, 2018                                                                                    OldahomaCity,OK 73108
                      Date Analyzed:                          July 2, 2() 18                                                          Project:                 3329 Chardonnay Ln.
                       Aulyzed By:                            Phillip Dang                                                                                     Norman, OK 73071
                                                                 .BlodMcl:ID                                     »an                                                          ,2173                                     52174
                                                                  ...____._.,_
                                                                                                             0Gblde                                       Llmllltoo.~) .                                             m.tanL&ndina

                  '        , --~ -,--y,',\:, <,               ...... C ' ~.5                Cemll                       C.nerma'                         Coull                        c-tlllr.                c-a.              c-111m'
                                                                                             ....

                                                             llldlutwfrlmal:

                                              AlpasillgwPmldlllum                                                                                         10                            133       (

                                                                 Clla 1 ahwc.      );
                                                                                                                                                ,   ..
                                                                                                                                                                                                   ·,

                                                                M-.ilella                                                                  ',                                                     /

                             lllnapm/M-~>                                                                                                                                                          '.
                                                                                                                                                                                                  ·:
                                                                ~,·                                                                             1,                                                •'


                                                                 Ulacladium       l·' I

                                                                                                                                                    :
                                                             Con,- lilm&I:                                                                                                                        "
.·                                                                                                                                                  l

                                                                                                                                                    i
:                                                                  Al1crMm        ,_,
                                                                                                    1!)                        253                  •;     I                             13
                                                                                                                                                                                                  ;
                                                                                                                                                                                                                 I                 13

                                                                 Alcomya:to                    316                             4213                       10                            1J)                     7                  9l
                                                                                  I'
                                                               Bu~                                  10                         133
                                                                                                                                                                                                  l i
                                llijltllr(s/D~w                                   :<                 l                          27         I
                                                                                                                                                                                                  -t 1,
                                                                                                                                                                                                  ';
                                                                                       .
                                                               Clal 1mrbn ,·,                  240                             3200                 ,,    30                            400       :     ·,      12                160
                                                                                                                                                    f
                                                                                                                                                                                                         ;
                                                                                                                                                    ~
                             ~ (M)'ll~)                                                              2                         27                         l                             r,                      1                  13

                                         Bplco=m/Sl.....hylllua                                       l                         13                  :
':                                                                                                                                                  i:
I                                                                  Piaeri1a11                        2                         1,1                  '
                                                                                                                                                                                                        ,.
                                                                         PGICD                      17                         227                        l                             13                      4                  53




                                                  Tehlh111la .......
                                                                         --
                                                                         Terula

                                                                                               OJ
                                                                                                    4

                                                                                                     I

                                                                                                                         .12-.
                                                                                                                               "
                                                                                                                               107
                                                                                                                                                          I



                                                                                                                                                         .32
                                                                                                                                                                                        13



                                                                                                                                                                                        JJJ,,.,
                                                                                                                                                                                                                I



                                                                                                                                                                                                                26. ,
                                                                                                                                                                                                                                   13



                                                                                                                                                                                                                                  .347 ,              :
                                                                                  . ··,                     '•
                                                     . . . . V. .(L)                                             15                                                            75                                        1S

                                                                          Dlllt                                  1-3%   ....                                                  3·S%                                      S,.~ ,"
 ·,        ....                                    .......         ..,                              ·····               .•..     .                              ...   ,   '              ....                             .         ,   ..,,,,..• ,

                                                                                                                                Page I oft                                                                    July 3, 2018
                                                                                  s
                                                                                                                                                                                                             Date orReport
     nio ,.,... •PJIII• -,, te •• apectilc .._., 1111e•. II iu,ot        .,..thlto         """'calM or~•                       or.,._.-,
                                                                                            W.llotll •• dal• ,.._11 .. ,.......... ,.. . . , IOlr.OactolllercoNilioat pr-nt. II It
     aOl . . lillcllellbltn,ollle ■-•J allutlll ,epnllaa JIIIUllel ..... all'•ta. n&re,on ■11 '1>04 l,a ............                                                      __,1
                                                                                                                     la 11111, wllli"',"wnllU .,,_I ftlllnllla . . . - - , , ( I ~




                                                                                                                                                                                                                                                          Page 5 of 6
          Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 6 of 31




                               J3ioChedk,CoqJoration
                                      2703 S. 1-35 Service:R.9ad                                       INVOICE
                                      Ok1ahoma City, OK 73129                                    Date            Invoice No.

                                                                                               7/3/2018          10322
                                   BiUTo
                                                                                                  Tu ID #XX-XXXXXXX

                                T1inity Restoration & Censtruetion
                                Attn: Eric Hamilton
                                1000 Co1'Dell Pkwy., Ste. 300
                                Oklahoma Cltyt OK 73108



           P.O. No.                                   Terms                          BloCheck Reference ID

                                             Due oo Releipt                                    52872

                           Description                                 Qty                 Unit Price                   Amount
Certified Microbial Consultant                                               1                          350.00                  350.00
lnspecliao. Sampling a. Report Properation                                                 '

Project.
Evans rcsidea<:o
3329 Chardonnay Lil.
Norman, OK 73071


                                                  C




                                                                                 ,



                                                                   ~


                    Please remi&: payments to:0
                                                                                     Total                                     S350.DO
                      j3iocheck Corporation
           P.O. Box 94804 1 Oklahoma Qity, OK 73J43                                  Payments/Credit&                            $0.00
A Onanc:echqe,oCl.75%per moalh(~l%APR)will beasscucd 011 past due balances.      I Balance Due                        $350.00




                                                                                                                                     Page 6 of 6
 Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 7 of 31


                                                       gQUEST FOR ASSISTANC,&'.
TO: OKLAHOMA INSURANCE DEPARTMENT                                                                           DATE: 7/16/2018




                                                                           •
             Five Corporate Plaza                                                                           Consumer Assistance
             3625 NW 56th, Suite 100                                                                        Phone: 1-800-522-0071
             OKLAHOMA CITY, OK 73112
                                                                                                            Local: 405-521-2991
                                                                                                            Fax:   405-521-6652

FROM:
                 ·=·
                 OMs.    LOIS FAY JENKINS
Address: 3329 Chardonnay Lane                                                  City/State:
                                                                                                            Telephone# ~--46.Q.-
                                                                                                      Norman, OK                          Zip:            73071
                                                                                                                                                                  1531

If lasured or Health M1iatenaace Orc1■izatlo1 ("HMO") member is different than person requesting assistance, complete the
following:
lnsuml or H~O Member's name: --------------------------------Telephone#: L__J
         - - - - - - - - - - - - - - - - - - - - - -.....-.,City/State: _ _ _ _ _ _,......_____,....._ Zfpt·...
Address:i...                                                                                                · - - - - - -....


f:lim.t ~I~ltfim'.8jit[§>:ll<i~~~Jl~~mnmmtM1lifJ111fflrmflP1S .1fiim(&lilsJfA'I-,
Address:.          PO Box 24:524                                               .CiiylState!c'     Oakland, CA                              7JJJ3 94623
Polley N■mbei:;         H054Ql2164..                  Effective Date: -    201'8           '. Type of lnsunnce:_,.,...LH~n.,_m,....e.__---,,.,...,....,,,--.,..,,.-_
                                                                                                                   (AINo, Home, Commen:lal, A,-cldent & Hoohh)

A1ent'1 Name,:,.:___________________T
                                    , elephone Ne.: _L_J_ _ _ _ _ _ _ _ _ __

Address:                                                                           City/State_ _ _ _ _ _ _ _ _ _ _7Jp_ _ _ _ __

Adjuster's Name:                     Danielle Perez                                   Telepboae No.:_(        405 >_4_9_3-_7_0__1_8_____
Address:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _Clty/State._ _ _ _ _ _ _ _ _ _ _Zlp._ _ _ __




Address: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _. Clty/St■ te: _ _ _ _ _ _ _ _ _ _ Zip: _ _ _ __
Member ID Number or SS~;, _________________                                           D ■ te/s   of Service: _ _ _ _ _ _ _ _ _ _ _ _ __

Provider's (Doctor) N■me1 _ _ _ _ _ _ _ _ _ _ _ _Teltphone No.:_(_)_ _ _ _ _ _ _ _ _ __
Address:,_
        . _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                       City(State._ _ _ _ _ _ _ _ _ _ _.Zlp._ _ _ _ __

Prcmder's (Hospital> Name: _ _ _ _ _ _ _ _ _ _ _Telepllooe· No.: _ ( _ )_ _ _ _ _ _ _ _ _ __



                             ,       _                                INQUIRY/COMPLAINT                                                               ,
Please give as detailed Information as possible including dates, explanation, and what solution you feel is corre<:t, Attach copies of any
Other comspondc:nce related to the complaint.


 My claim was filed the same day the moisture damage was discovered 5/17/18, at 12:55 PM.
 Moisture that was not repeated or constant. The moisture was unknown to me and
 was hidden within the wall and beneath the floor. Danielle Perez is denying my claim for some other
                                                                                                                                                (Conti11110 on the back)
With this knowledge, I give my consent to the release of all infonnation in my medical records including any information concerning my
identity and release the OKLAHOMA INSURANCE DEPARTMENT an4 its duly authorized agents and employees from any liability in
conneciion with the release of the infonnation contained herein.

Signature:w. , ,_  ,r~                   .
                                                                                                 0a1e:   Jul 16,1,2018
ft"
ltt
      -;r; - -

      =--
                  =:,:'t- T
                        ..           =
                                             ')\

                                             ,ill
                                                    ,-ir wwt:1U;}~Le.J?_1~J];t:1Ji'J :t:ncm-, ~
                                                        0                                     -m rr                   1
                                                                                                                                  -'Ccfil"w




                                                                                                                                  =            •= &
                                                                                                                                                          """=' -~·   r =;;-o; ~1
                                                                                                                                                                      - ~ ¼;;...   ~ct;,\:L.if


 Complaint number                                           CWmAnalyst                Date Entc:rcd                                Mcdl Supl, (A-J)
                                                                                                                                                                              -
 Complainant type                                    Complilnant lellcr_              Coverage _ _ _             I.                2.                       3.

  Entity number                      I.                2.             3.              Reason for compl■fot       I.                2.                       3.

  Entity type                        I.               2,              3.              Oisposillons               I.                2.                       3.,

                                                                                      Inquirer
  Entity function                    I.                2.             3.
                                                                                                                            ftf nol llfflt U alNWe)                                       EXHIBIT

                                                                                                                                                                      I.. 5
  Entitv letter                      I.                2,             3.              Date resolved                             Amount$


CLAIMS                           '
   Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 8 of 31

                            INQUIRY/COMPLAINT (continued)
reason My insurance policy clearly states that it covett~ moi§ture that was unknown
to me and was hidden within the waU and beneath the floor. They also refuse to
send me a scope of damage so that I can start repairs.




                                                                          01D 11/03
                Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 9 of 31




                                                -001 Complaint Form
                                                 Adobe Sign Document History                             07/16/2018




     -_______ __   .




                        ~..........




    "0D1 Complaint Form" History
    fl   Document uploaded by Greg Cannon (greg@hailandwind.com) from Acrobat
         07116/2018 • 2:38:27 PM PDT- IP address: 70.182.74.130


    ~ Document emailed to Lois F Jenkins (lolsjenkins58@gmail.com) for signature
         07/1612018 • 2:39:37 PM PDT


    fl   Document viewed by Lois F Jenkins (loisjenkins58@gmail.com)
         07l1612018-2:40:23 PM PDT- IP address: 66.102.8.32


    g•   Document a-signed by Lois F Jenkins (loisjenkins58@gmail.com)
         Signature Dale: 0?/16/2018 - 3:18:44 PM PDT - Time Source: server- IP address:,24.231.119.246




•        Adob~Sign
           Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 10 of 31



■           , Trinity ~toration & Construction, Int,




          Client:   FayeJenkim
        Property:   3329 Chardoonay Lane
                    Nonnan, OK 73071

       Operator:    BRIC

      Estimator:    Eric Hamillon                                     Busineu: (405) 69S-7040
      Company:      Trinity Restoration & Construction, Inc.           E-mail: cric@trinityok.com
       Business:    1000 Cornell Parkway #300
                    Oklahoma City, OK 73108

Type ofF.stimatc:   Water Damage
   Date Emered:     7/16fl018                        Date Assigned:

      Price List:   OKOC8X_JUN18
Labor Efficiency:   Resloratioo/Scrvice/Rcmodel
       BsUmate:     2018-07-16-1241




                                                                                             -UHIBIT

                                                                                       I        C.
                    Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 11 of 31




 ■
                        Trinity Restoration & Construction, Inc.




                                                                  2018-07-16-1241
                                                                     Maflll.evel
  ,~       (Level
  DESCRIPTION                                         QTY        RISET         RBMOVE     RIPLACE       TAX         0~           TOTAL
  Contents Evaluation and/or                   8.00 lffi'i                         0.00       46.S4      0.00       74.46          446.78
  Supervisor/Admin - per hour
  Inventory, PackinB, Boxms, and
  Mo'Ying charge- per hour
                                              16.00   mt                           0.00       30.SS      0.00       97.76          S86.S6

  Job-site cargo/stomge container - 40'        1.00MO                              0.00      115.84     10.14       25.18          ISl.16
  long - per month
  Cargo van and equipment - per day            1.00 EA                             0.00      100.00     0.00        20.00          120.00
  Bubble Wrap -Add--on cost for ftagilc      3S0.00 LF                             0.00        0.20     6.13        15.22           91.35
  items
  Provide stretch film/wrap                    3.oo •~                             0.00       J9.l8      S.03       12.SO           75.07
  Clean ductworlc - Interior - Heavy          15.00 EA                             0.00       31.SS      0.11      112.68          676.04
  clean (PER REGISTER)
  Clean evapomtor coil                         l.00 EA                             0.00       45.48     0.01            9.10        54.59
  Conlainment Barrier/Airloct/Decon.         l,S00.00 SF                           0.00        0.62     9.19       187.84        1,127.03
  Chamber
  plastic olf all doorways to upstairs and minimize dust ~d growth to spread

  Total:   Main Level                                                                                  30.61       SS4.14        3,328.58



                                        MudRoom                                                                                Height: s•
                                                         166.67 SF Walls                              27.13 SF Ceiling
                                                         193.79 SF Walls & Ceiling                    27.13 Sf Floor
                                                           3.01 SY Flooring                           20.83 LF Floor Perimeter
                                                          20.83 LF Ceil. Perimeter


  DISCRIPTION                                       QTY          DOT           UMOVB      RIPLA.CE     TAX          O&P          TOTAL
  Paint the walls - two coats                166.67 SF                             0.00       0.72      2.77        24.56          147.33
  Mask and p-ep for paint - paper and         20.83 LF                             0.00       0.58      0.07            2.44        14.59
  tape (per LF)
  R&R.Baseboard-3t~•MDF                       20.83 LF                             0.3S       2.25      1.77        11.20          67.13
  w/profile
  R&R. Quarter round - 314•                   20.83 LF                             0.14        1.14     1.02            5.54        33.23
 Seal & paint baseboard, oversized -          20.83 LF                             0.00        1.68     0.36            7.08       42.43
 thn:ecoalB

 Totals: Mud Room                                                                                       S.99        SO.Bl         304.71



2018-07-16-1241                                                                                             7/19/2018              Pagc:2
                Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 12 of 31



 ■                    Trinity Restoration & Construction, Inc.




              Mo,IRoG,,.

              -r2•-                     Laundry Room                                                                              Height: 8'

                           I                          229.33
                                                      276.69
                                                                SF Walls
                                                                SF Walls & Ceiling
                                                                                                         47.36 SFCeiling
                                                                                                         47.36 SFFloor


                           I
                                                        5.26    SY Flooring                              28.67 LF Floor Perimeter
                                                       28.67    LF Ceil. Perimeter


  DESCRIPTION                                        QTY         RESET      REMOVE          REPLACE        TAX         O&P          TOTAL
  Contents - move out then reset               l.OOBA                            0.00           41.67      0.00            8.34        50.01
  RAR Bueboard- 3 1/4"MDF                     28.67 LF                               0.35        2.25       2.43       15.38           92.35
  w/profile
  R&R Quarter round - 314•                    28.67 LF                           0.14            1.14       1.41           7.62        45.72
  Seal & paint baseboard, oversized -         28.67 LF                           0.00            1.68      0.50            9.74        58.41
  1hreecoal3
  R&R Vanity - High grade                      2.00 LF                               S.15      163.93     24.15        72.72          436.23
  Detach & Reset Sink - single                 1.00EA             122.32         0.00            0.00       0.00       24.46          146.78
  Detach & Reset Sink faucet- Kitchen          l.OOEA              98.46         0.00            0.00      0.00        19.70          118.16
  Paint the walls - two coats                229.33 SF                           0.00            0.72       3.81       33.78          202.71
  Mask and prep for paint - paper and         28.67 LF                           0.00            0.58      0.10            3.34        20.07
  tape (per LF)

  Totals: Laundry Room                                                                                    32.40       195.08        1,170.44



                                        LivingRoom                                                                                Height: 8'
                                                      521.88    SF Walls                                341.13 SF Ceiling
                                                      863.02    SF Walls & Ceiling,,                    341.13 SF Floor
                                                       37.90    SY Flooring                              64.59 LF Floor Perimeter
                                                       69. 76   LP Ceil. Perimeter


  Missing Wall                                           2' 9 1/16" X 8'                      Opens into BREAKFAST_AR
  l\filsing Wall                                         2' 3 7/16" X 8'                      Opens into Es:terior
  Missing Wall                                           3' 11/16" X 8'                       Opens into ROOM2
  Door                                                   5' 2" X 7'                           Opem into Exterior
 DESCRIPTION                                         QTY         RESET     REMOVI           RIPLACJt       TAX         O&P          TOTAL
 Contents- move out then reset - Extra         l.OOEA                            0.00          12t 02      0.00        25.00          150,02
 large room
 R&RBaseboard- 3 1/4" MDF                     64.59 LF                           0.35            2.25      S.48        34.68          208.10
 w/profile
 R.&R Quarter round - 3/4"                    64.59 LF                           0.14            1.14      3.16        17.16          102.99

2018-07-16-1241                                                                                                7/1911018               Page:3
                  Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 13 of 31




 ■
                    Trinity Restoration & Construction, Inc.




                                                      CONTINUED - Livia& Room
                                             : QTY          RESET      UMOVI
                                                                       ·_·.<,
                                                                              .ll&PLACB             TAX          OAP         TOTAL
  Seal & paint baseboard, oversized -     64.59 LF                          0.00          1.68       1.13       21.92          131.56
  thrcecoat.s
  R&R OeJc flooring • select grade• no   341.13 SF                          2.07         8.21      157.90      732.94        4,397.66
  finish
  Sand, stain, and finish wood floor     341.13 SF                          0.00          3.93     26.86       273.SO        1,641.00
  Remove Shealhing - plywood - 314" -    341.13 SF                              1.04     0.00.c      0.00       70.96         425.74
  tongue and groove
  Sheathing- plywood - 3/4" - tongue     341.13 SF                          0.00         2.09      37.31       1S0.06         900.33
  and groove
  Paint the walls • two c:oats           521.88 SF                          0.00         0.72        8.68       76.90         461.33
  Mask and pep for paint• paper and       69.76 LF                          0.00         O.S8       0.24            8.14        48.84
  tape (per LF)

  Totals: Living Room                                                                             240.76      1,411.26       8,467.57



                                                                                                                           Beipt:8 1
                                                 264.81 SF Walls                                  84.94 SF Ceiling
                                                 349.75 SP Walls & Ceiling                        84.94 SF Floor
                                                      9.44 SYFlooring                             32.77 LF Floor Perimeter
                                                     34.77 LF Ceil. Perimeter


   Musing Wall                                       8' 10 V16" X 8'                   Opens into •RIAKfi'AST_AR
 ,:lklW.tng Wall                                     3' 10" X8'                        Openi Into ENTRY_FOYER
   Door                                              21 xc;• 8"                        Opens Into POWDER_BAm
   Missing Wall                                      3' 11/16" X 8'                    Opea1 lato ~      p_ROOM
   DalngWall                                         1'9" XS'                          Opens Into Ellterior
 DUCRJPl'ION                                   QTY          WIT        REMOVE :~ c s               TAX          C>aP         TOTAL
  R&.R. Baseboard - 3 IW MDF              32.77 LF                          0.35         2.25       2.78        17.60         105.58
 w/p~file
 Seal & paint baseboard, oversized -      32.77 LF                          0.00         l.68       0.51        11.14          66.76
 three coats
 R&R Quarter round· 3/4"                  32.77 LF                          0.14         1.14       1.61            8.72       52.28
 R&R Oak ftooring - select grade• no      84.94 SF                          2.07         8.21      39.32       182.50        1,095.01
 finish
 Sand, stain, and finish wood floor       84.94 SF                          0.00         3.93       6.69        68.10         408.60
 Paint the walls• two coats              264.81 SF                          0.00         0.72       4.40        39.02         234.08
 J'~ and pep for,Jl!l!P./ • paper and     34.77 tF                          0.00       , 0.58      _0.12            4.06       24.35
  tape (per LF)


2018-07-16-1241                                                                                         7/19/l018              Page:4
                 Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 14 of 31



 ■                   Trinity Ltor•tion & Conatructlon, Inc.




                                                             CONTINUED .iJJallway
  DESCRIPTION                                       QTY         RESET       ~VE        RIPLICK        TAX         O&P          TOTAL
  Remove Sheathing - plywood - 3/4°-          84.94 SF                          1.04       0.00       0.00        17.66          106.00
  tonguc and groove
  SJieathing - plywood- 3/4n - tongue         84.94 SF                          0.00       2.09       9.29        37.36         224.17
  and groove

  Totals: Hallway                                                                                    64.78       386.16        2,316.83



                                        •akfaat Area/Room                                                                   J(eight: 8'
                                                      188.15   SF Walls                            156,77 SF Ceiling
                                                      344.91   SF Walls & Ceiling                  156.77 SF Floor
                                                       17.42   SYFlooring                           23.52 LF Floor Perimeter
                                                       23.52   LF Cell. Perimeter


  Missing Wall                                           2' 9 l/16" X 8'                 Open1lnto LIVING_ROOlf_-
  Missing Wall                                           113/8" X8'                      Opeas into Exterior
  MissingWall                                            8' 10 1/16" X 8'                Opens into ROOMl
  Missing Wall                                            S/8" XS'                       Openslnto Erterior
  Missing Wall                                           3' 53/8" XS'                    Opens Into STAIRSl
  Missing Wall                                           9' 7" XS'                       Opens Into Kl'iCBEN
  DESCRIPTION                                      QTY          US&T        RIMOY.I    REPLACE       TAX          O&P          TOTAL
  Paint the walls - two coats                188.15 SF                          0.00       0.72       3.13        27.72         166.32
  ~ and pep for paint• paper and              23.52 LF                          0.00       O.S8       0.08           2.74        16.46
  tape(perLF)
  R&R Baseboard- 3 1/4" MDF                   23.52 LF .                        0.35       2.25       2.00        12.62          75.77
  w/proftle
  R&R Quarter round - 3/4 •                   23.Sl LF                          0.14       1.14       1.lS           6.26        37.51
  Seal & paint baseboard, oversized •         23.52 LF                         'o.oo       l.68       0.41           7.98        47.90
  threecoalll

  Totals: BreakfastArewRoom                                                                           6.77        57.32         343.96




2018-07-16-1241                                                                                          7/1912018               Page:5
                Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 15 of 31



 ■                   Trinity Restoration & Coostrattio•, Inc,




                                     Entry/Foyer                                                                              Belglat: 8'
                                                    209.33   SF Walls                               90.64 SF Ceiling
                                                    299.97   SF-Walls & Ceiliog                     90.64 SFPJoor
                                                     10.07   SY Flooring                            24.33 LF Floor Perimeter
                                                     35.33   LF Ceil. Perimeter


  Door                                                 3'X6'8"                          Opena Into Exterior
  :Mining Wall                                         3' 10" X8'                       Opeq Into ROOM2
   MJ1siag Wall - Goes to ftoor                        8'X6' 8"                         Ope111 iato ROOM1
  DBSCRJPTION                                      QTY        RESET . ~OVK            :HPLACI         TAX         O&P           TMAL
  R&.R Baseboard- 3 114• MDF               24.33 LF                           0.35         2.25        2.07       13.06            78.39
  w/profile
  R&R Qootcr round - 3/4 •                 24.33 LF                           0.14         1.14        1.19           6.46         38.80
  Seal & paint baseboard, ovcrai7.ed -     24.33 LF                           0.00         1.68        0.43           8.26         49.S6
  three coats
  R.&R Oak flooring - select grade - no    90.64 SF                           2.<fl       8.21        41.96      194.76         1,168.49
  fmish
  Sand, stain, and finish wood floor       90.64 SF                           0.00        3.93         7.14       72.66           436.02
  Paint the walls - two ooats             209.33 SF                           0.00        0.72         3.48       30.84           18S.04
  Mask and prep for paint - paper and      3S.33 LF                           0.00        o.ss         0.12           4.12.        24.73
  lape (per LF)
  Remove Sbeathq - plywood - 3/4" -        90.64 SF                           l.04        0.00         0.00       18.86           113.13
  1oJliue and groove
  Sheathing- plywood- 314• - tonp          90.64 SF                           0.00        2.09         9.9)       39.86           239.21
  and.groove

  Totals: EntJy/Foyer                                                                                 66.30      388.88         2,333.37




       ,--·---                       Dining Room
                                                    310.67 SF Walls
                                                    454.67 SF Walls & Ceiling
                                                                                                   144.00 SFCeiling
                                                                                                   144.00 SF Floor
                                                                                                                              Height: 8'




      1 --                      I
                                                     16.00 SY Flooring
                                                     48.00 J;,F Ceil. Perimeter
                                                                                                    37.00 LFFloorPerimeter



 :.ilslng Wall - Geel to "°8r                          8' X6'8"                         Open• Into ENTRY_FOYER
 '~Ing Wall - Gees to Floor                            3' X6' 8"                        Opea1 Into KITCBl!N
  DISCIUPTION                                      QTY       USIT       RIMOVI        UPI.ACE         TAX         O&P           TOTAL
  Paint the walls - two coals             310'.67 SF                          0.00        0.72         S.17       45.78          274.63


2018-07-16-1241                                                                                           7/19/l018               Page: 6
               Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 16 of 31



                      Trinity Restoration & Construction, Inc.




                                                     CONTINUED - Dinln1:~m

  DISCRIPTION                                  QTY        RISIT     REMOVE       REPLACE               TAX          O&P         TOTAL
  Mask and prep for painl • paper and     48.00 LF                        0.00       0.S8               0.17           5.60        33.61
  tape (per LF)
  RcU Baseboard - 3 1/4■ MDF              37.00 LF                        0.35       2.2S               3.14        19.88         119.22
  w/profiJe
  R&R Quarter round· 3/4 •                37.00 LF                        0.14       1.14               1.81           9.84        59.01
  Seal&. paint baseboard, oversized -     37.00 LF                        0.00       1.68               0.65        12.58          75.39
  three coats
                                                                                       •.:.·   ..
  R&R. Oak flooring • select grade• DO   144.00 SF                        2.07       8.21              66.65       309.40       1,856.37
  fllWlh
  Smid, stain, and fmish wood floor      144.00 SF                        0.00       3.93              11.34       11S.44        692.70
  Remove Sheathing - plywood• 3/4" •     144.00 SF                        1.04       0.00               0.00        29.96         179.72
  toJl8Ue and groove
  Sheathing - plywood- 3/4• - tongue     144.00 SF                        0.00       2.09              IS.75        63.36         380.07
  and groove

  Totals: Dining Room                                                                                 104.68       611.84       3,670.72


  Total: Main Level                                                                                   5!2.19     3,656.10      21,936,18
  LaborMlnlmumsAp~ied
  DESCRIPTION                                  qry       RESET     RIMOVE        DPUCI                 TAX          O&P         TOTAL
• Cabinetry laborminimum ,                 l.OOFA                         0!00      70.73               0.00        14.14          84.87
  Plumbing labor minimum                   1.ooM                          0.00      29.23               0.00           S.84        3.S.07

  Totals: Labor'Minnums Applied                                                                         0.00        19.98        119.94

  Line Item Totals: 2018-07-16-1241                                                                  552.19      3,67fi.08     22,056.12



  Grand Total Areas:
       4,432.38 SF Walls                        1,913.97 SF Ceiling                   6,346.35 SF'Walls and Ceiling
       1,946.67 SF Floor                          216.30 SY Flooring                    543,99 LF Floor Perimeter
           0.00 SF Long Wall                         0.00 SF Short Wall                 594.88 · LF Ceil. Perimeter

       1,957.28 Floor Att.a                     2,041.58 Total Area                  4,161.58 Interior Wall Area
       2,059.48 Exterior wan Area                 253.43 Exterior Perimeter of
                                                          Walts

           0.00 Smface Area                          0.00 Number of Squares                     0.00 Total Perimeteri.crasth
           0.00 Total Ridge Length                   0.00 Total Hip Length



2018-07-16-1241                                                                                            7/19/2018              Page: 7
             Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 17 of 31




■
                  Trinity Restoration & C~nstruction, Inc.




                                                       Summary
 Line Item Total                                                                  17,827.75
 v.enal Sales Tax                                                                    542.lS
 Storage Rental Tax                                                                   10.14

 Subtolal                                                                         18,380.04
 Overhead                                                                          1,838.04
 Profit                                                                            1,838.04

 Replacement Colt Value                                                          $22,056.12
 NctOakn                                                                         $22,056.12




                                       Ede Hamilton




2018-07-16-1241                                                      7/1912018        Page:$
             Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 18 of 31



                  Trinity :&~toration & Construction, Inc.




                                          Recap of Taxes, Overhead and Profit



                              Overhead (10-/o)     •~tlC(10%)     Material Sales T11   Muut Home T11 Stonae Rencal Tu
                                                                            (8.75%)           (8.7S"t'•)       (8.75o/•)
  Unencms                             1,838.04         1,838.04              S42.15               0.00            10.14

  Total                               1,838.04         1,838.04              542.15               0.00            10.14




2018-07-16-1241                                                                                7/19/l0lS          Page:9
                        Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 19 of 31




.~.■·· ·.·.
.
 ;
         ••



                '   '
                        ••


                        .,


                        ~
                             Trinity ;lestoration & Construction, Inc.




                                                            Recap by Room

    Eltimate: 2018-07-16-1241

 Area: Maia Level                                                               2,743.23      15.39%
        l\liadRoom                                                                247.90       1.39%
        Laundry Room                                                              !)42.96      5.29%
        LivlagRoom                                                              6,815.55      31.23%
              Hallway                                                           1,8,65.8!)    10.47%
              Jreakfa1t Area/Room                                                 279.87       1.S7o/o
              Entry/Feyer                                                       1,878.19      10.54%
              Dining Room                                                       2,954.20      16.57o/o

              Area S•btotll:      ,~in Level                                   17,727.79      99.44%
              Labor'-llillmum1 Applied                                             99.96       0.56,,.

 Subtotal or Areas                                                             17,827.75     100,00o/o


 Total                                                                         17,827,7S     100.00o/o




2018-07-16-1241                                                                 7/19/2018        Page: 10
             Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 20 of 31




 ■
                  Trinity Restoration & Construction, Inc •




                                              .;~ecap by Category

  O&Pltems                                                              Total           0.4
 CABINETRY                                                              398.59      1.11%
 CLEANING                                                               608.73      2.76%
 CONTENT MANIPULATION                                                   166.69      0.76%
 CONT: PACiaNG,HANDLNG,STO:aAGE                                       1,204.50      5.46%
 GENERAL DEMOLITION                                                   2,179.86      9.88%
 ft.OOR COVERING- WOOD                                                8,021.02     36.37%
 fflJSB CARPENTRY/ TRIMWORK                                              785.SO     3.56%
 FRAMING & ROUGH CARPENTRY                                            l,.180.88     6.26%
 PLUMBING                                                                250.01     l.13%
  PAINTING                                                            1,901.97      8.62%
  WATER EXTRACTION & RIMEDIATION                                         930.00     4.22%
  O&P ltem1Sabtotal                                                  17Jj27.75     80,83o/e
  Material Sales Tu                                                     542.15      2.46%
  Storaae Reatal Tu                                                      10.14      0,05o/e ,
  Overhead                                                            1,838.04      8.33%
  Profit                                                              1,838.04      8.33%

  Total                                                              22,056.12    100,00o/o




2018-07-16-1241                                                      7/1912018      Page: 11
MainLevel
                           . ~....,,,,,....
                   ""~~,,.,,,.                ______                    .........,..........,~~~~
                                                         Case 5:20-cv-00790-HE        Document 1-5                       ~~~~---------~~~ ~·
                                                                                                 ........ Filed 08/10/20 Page 21 of 31                                    ..........




                            JS;'                                l4'G'




        I
                          12':




        ~
        ~
                   DiningRoom                                 Kitchen                                              nl
                                                                                          :reakfast Area/Room
                                                                                                                   ~It


                   Etmy/Foyer                                                                     ~ ~. ~..,;
                                              '""Jc,--
                                                ~                                                        ~ •:1,1

                                                                                                        .'"~
                                               } ~•
                         12'2"s




                      Master Bedroom
                                               -'3'10"


                                                                                                    ~1'                               ~
                                                                                                                                      .,,'Ir-



        r
                                                                Master Bath k_S               :ter Closef:
                                                                                      -                 !:?              LivinsRoom              Garage             ~
                                                                                                                                                                    ~


                                                                                    JIii


                                                                                                                                      ql-il. _
                                   ...!!.                               11>'5'                 H'
                                   ji'q                                          11'3~~



                                                                                                                            •16'
                                                                                                                           16'6"


                                                                                                                                                                        00
                                                                                                                                                                     lJ
                                                                                                                                                                Main Level
 2018-07-16-1241                                                                                                                                    7/19/2018           Page: 12
                    Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 22 of 31




                                                                                                                                                      1000 Comell Parkway Ste 300
                                                                                                                                                        Oklahoma Cty, OK 73108
                                                                                                                                                          Office 405-&95-7040
    Owlw'slflme:                                              Mdrm:                                                                                        Fax 405-695-7030
     LolsFa Jenkins                                    27109Whlte PlalnsWa                                                                              Ok State Reg# 80002919
    o-'saty:                   OwMr'sZIJCodl:         0Wller'1 Pllont:                              sworllPhoM:                                         www.TrlnltyRebulld.com
     Leesbu~                    34748                  352-480-1631
    Profitt Nlmt & Ad*m:                                                                                                     Emili:
     3329ChardoMa Norman, OK73071                                                                                               Loiajenkln                        mall.com
    I/WE, the Owner(s) of the premises described above authorlie Trinity Rl$l0ratlon/Constructlon, hereinafter referred to as •contractor", to fumbh all
    materials and labor necessary to Improve the above premises 1ccordln1 to the foHowlng terms, spedftc:atlons and provtslons:
    a. Descrlptloa ofthework&ofthe materllfs used; _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

    WorktobecompletedaccordlnatoacopeofworkprovldedtoFaye.




    Lola FavJenklnahaaag[Udtopavfortheworktobecompleted. TrlnltyWJJnmw,jjforany insurance money




    ••Anycustomworlcorchangeorderwlbeagreeduponandpaldatimeofwork,llongwlthachangeonlertobecompleledandllgnedbydpartlaalnvolved."


    b, OttcrtptlonofanvarasthatwlltNOTbeworkaclon: _ _ _ _ _ _ _ _ _ _. . . . , . . ~ - - - - - - - - - - - - - - -


                                THIS UST a, SPE0'1CA110NS MAY IE CONTINUlO ON SUBSEQUENT PAGES (SiE PAGE NUMIIR anowt
    c. PaymMt: Contractor proposes to perform the above work, (subject to any additions and/or de~ucttons pursuant to authorized chan&e orders), for the ,
                           Total sum of$              22,061, 12             Down Payment (lhny)$.                                        §,000,00                                             ·
                        :, CWW.,. AMQUNJ
         PAVMENJQUEWHl;t:f~                                                              PAVM§NTSJOBE MAQEliJNSJAbl.llENJ§A§FQLLOW§;
    1.
    2
         Dow=•~!:~~~
                 _..2.._
                         $5000.00
         50% _ t l _ ~ _____                                 •$8528.08
                                                                                         Downpaymenttobemadeupon1lgnatureof contract. Second
                                                                                         paymentwlllbemadewh1n60%0ftheworklacompleted. Final
    3    Flnalpaymentuponcomptetion                           $8528.08                   paymentwlllbemade upon completionofwork.Allunpald blllawlll
    4. _ _ _,..._,.__......,_......,__..__._______._....___________ receive 1.5%Inter88tfeernonthly.
  d. Commemeaient end Completion of Wodu SUbstantl1I commencement of work shall mun either the physical delivery of materials onto the premises ,
· or the performance of any labor and shaU be subject to any permissible d■lays as per provision (41 on the reverse side.
                Approadrmite start Date:               TBD                    Approximate Completion Date· Two WHkHfteratartdate                            ·
  e. Acceptana11 This contract Is approved and accepted. I (we) understand there are no oral aareements or understandlfllS between the parties of this '.
  11rument. The written terms, provisions, plans (If eny) and specifications In thll contract Is the entire qreement between the parties. Chan&es In this ·.
  aareement shall be done by written chanae onler only and with the express approval of both parties. Chqes may Incur addltlonal charaes.                     ·
' Additional Provisions Of This Contratt An On The Revene Side And May 8e Contlnnd On SUbHquent P. . . (see PIP number below). Read :
  "Arbitration of Disputes" provision on PIP two (2l, provision 10 and th• NOTICE followlnc this provision, If you iCfN to arbitration, Initial on the llna
  below~      ,t"Cf  where lndlcatad. Allo, lnltltl In the uma place on EACH copY of this contract.                                                         '

· &"Go~
-                  approved•          (owner)
                                                                ~)i>       ate
                                                                                               Yau,tluoluyo,,-ancaltbls_,....., ., •.nytlmeprlor
                                                                                               to ..ldnl&ht of the third buslnus day aft4r the date of this
                                                                                               trannctlon. SH the,attach1d Notice of canceHatlon form for,'
                                                                                               an elff)lanatlon of this rl1ht.

                                                                                               NOTE: This COllll'ICt may be withdrawn or renqollated after _I__ '
                                                                                               days from _ _ _ _ If not approved and slped by tmllpanlis:
                                                                  ·      . date                                    •~..;·••h .:.'-._·--    .,-,:~.r
                                                                                                                                          ,.



. Fonn HIP·C Copyrtalit Cl 1!196-2016ACT Contractors Fonns (BOO) 120-5656         www.caiionn.com                                                             Pqe ONE of.,;...2_ Total Pages
               Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 23 of 31


 ARDJI.!QNAL PBPYfSJONS· Unlus othan.vl■e specified h1raln, the followlna addltlonal provl1lon1 are expressly lnc~rporated Into this contract:
1. Plans, Specifications, Permlb and FH1. The work described In           10. Arbitration of Disputes. Any controversy or dalm arlllna out of
this proposal/contract shall be done according to the plans and the       or re1attn1 to this proposal/contract. or the breach th•reof. shall
plan specfflcatlons (If any) except In the ,case of conflict when the     be settled by arbitration In accordance with the appllcable Con-
provisions of this contract shall have control over both the plans 8f!d   struction lnd11$try Arbitration Ruin of the American Arbitration
the plan specifications. All required building permits will be paid for   Alsodatlon which are In effect at the time the demand for arbitra-
by owner and obtained by Contractor. All other ·charses, taxes,           tion II flltd. A Juqmant upon the award rendered by the
  as51;1sments, fees, etc., of any kind required by any government        arbitrator(•) may~ entered In any court havln1 Jurisdiction there-
  body, telephone, utlllty company or the llke shall be paid by Owner.    of. Any arbitration award shalt be subject to ccmectlon and/or
  2. Property Uau. owner Is responsible to locate and Inform              vacation for the reubns stated In the law. Th• arbitrator shall
  Contractor of the location of all property lines. At Contractor's       award reaso...ble attorneys fen and exptRHI to the prevalllna
                                                                          party. After belns Ifvan due notice; should any party fall to appear
  discretion, Owner may be required to provide at Owner's e,cpense,       at or participate In the arbitration proceedlnp, the arbitrator shall
  a licensed surveyor's map of the property showing property lines.       make an award buect upon the evidence presented by the
  3. Chanse Orden. Should Owner, construction lender, or any gov-         party(les) who do (does) appear and participate. Notwlthstandlna
  ernment body or Inspector require any modification to the work          Cont,actor's rlaht to arbitrate, Contractor does not waive any of Its
  covered under this proposal/contract, any cost Incurred by Contrac-     Hen rfahts. Venue for •bltratlon hearlnp shall be the project
  tor shall be added to the contract price as extra work and Owner        county unless otherwlM aareed to by the parties.
  aarees to pay Contractor his normal selllng price for such extra        NOTIC£: By laltllllqln the space below you are a1reelng to have
  work. All extra work as well as any other modifications to the          any dllpute arlslna out of the matten Included In the "arbitration
  orialnal proposal/contract shall be specified and approved by both      of disputes" provision cledded by neutral arbitration as provided
  parties In a wrltter, t1:1an1e order;' All change orders shaU become a
  part of this proposallcontr.act and shall be Incorporated herein.
                                                                          by law and you are -'vlnt up any,rl1hts you ml1ht pos,t.us to    ~•ve
                                                                          the dispute lltlptad In a court or JurytrlaL By lnltlaftn1 In the space
 4. Dally. Contractor shaH not be held rtiponslble for any damqe          below you art ,alvln1 up your Judidal rlahts to discovery and ap-
  occasioned by delays resulting from: work done by owner's subcon-       peal, unless those rlpts •e ll)ldflcally, lnduded In the "arbitra-
  tractors, extra work, acts of owner or owner's agent lndudlng f•II·     tion of disputes" provision. If you ~ • to submit to arbitration
  ure of owner to make timely proaress payments or payments for           after acretlnc to this provision, you may be compeffed to arbitrate
  extra work, shortaaes of materlal and/or labor, bad weather,:flre,      under the authority of the appllcable Jaws. Your 11reement to this
  strike, war, governmental r11ulatlons, or any other contingencies       arbitration provision Is voluntary.
  unforeseen by, or beyond, Contractor's reasonable control.              We ~•• read and understand the fore1olna and qree to submit
  5. aeuup & AdVllrtlslng. Upon completion, and after removing all        disputes arlslnl out of the matters Included In the "arbitration of
  debris and surplus materials, wherever possible, Contractor wlll        disputes" provision to neutral "        tlon.   ?/z,
  leave premises In a neat, broom dean condition. Owner hereby I Aaree to Arbitration._-"--..-- ·
  grants to Contractor the rfaht to display signs at the Job site for the         (lnltlals
                                                                                                         3
                                                                                            ner) (Initials of Owner)
                                                                                                                                  /Jg
  pertod of time starting at the date of slgnlna of this contract and
  continuing uninterrupted until fourteen (14) days past the date the
  job Is completed and payment In full has been made. Owner grants
  Contractor the right to publish the project street address on a
  "references" list which may be given to prospective customers.
  &. Unanticipated Conditions • Concealed Damaae, Expense In-
  curred ~ecause of unusual or unanticipated conditions shall be paid
  for by owner as e,ctra work (conditions such as, but not llmlted to,
  ground conditions that require fill, or unusually hard soil, rocky soil,
  or the presence of around water). Contractor wfll Inform Owner of
  any dry rot or other deterioration or unanticipated condition which
  Is concealed and ls discovered during the course of the work. Con-
  tractor Is not responsible to repair any such discovered deterlora-
  tlqn or condition and any wo~k done by Contractof to remedy such
  wlll only be done as extra work In a written chanse order.
  7, Hazardous Substances. owner understands that Contractor Is not
  qualified or llcensed as an Inspector or abatement contractor for
· Hazardous Materials (as defined by the iovernment). Should a
  hazardous substances be suspected to be present, It Is the OWners'
   responslbllltv to arranae and pay for Inspection & abatement.
  8, Collection, Owner agrees to pay all collection fees"and charges
  tndudln1 but not llmlted to all legal and attorney fees that result
   should owner default In payment of this proposal/contract. Over•
   due accounts are subject to Interest charged at the rate of 18" per "
   annum or at the hl1hest rate allowed by law,
   9, lepl Fees. In the event lltlaatlon or arbitration arises out of this
   proposal/contract, prevalllns party(les) are entitled to all legal, arbi-
   tration, and attorney fees. The court or arbitrator shall not be
   bound to award fees based on·any set, fee schedule but shall If It so
   chooses, award the true amount of all costs, expenses and attorney
   fees paid or Incurred.

                                                                                                                      Paae TWO o ( ~ Total P11es
             Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 24 of 31



                                Trinity Restoration and Construction                                             Invoice
                                  1000 Cornell Parkway Suite 300
                                      Oklahoma Qty, OK 73108                                     Invoice Date:      Invoice #'.
                                            Ph. 405-698-7040
                                                                                                   7/23/2018              2S0


         BIi To:
                                                                            Project Address
      Lois Fay Jenkins
                                                                          3329 Chardonnay Lano
      27109 White Plains Way
                                                                          Norman, OK 73071
      Leesburs, FL 34748




                                                                                                 Project            Due Date:

                                                                                                                    7123/2018

            Item                                            Description                                          Amount
~model                         work according to scope                                                                22,056.12




                                                                                       Total                         S22,0S6.12
All unpaid invoices will receive 1.5% in~est fee monthly.
Thank you for your businca                                                             Payments/Credits             -S13,S28.06

                                                                                       Balance Due                    $8,S28.06
         Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 25 of 31




                                       Customer Receipt
          COOL BOX - OKLAHOMA CITY                               ~ p l number. 33909
         308 N. RHODB ISLANDAVB                              leooipt Prinkd: 7127/2018
         OltLAHOMA CITY. OX 73104
         (~3-1266



         Cullola: Pa1rtokBv1111
                  3329 o~y lane 18 Miloa
                  NORMAN. Olt 73071



Pmwnfl                                                                    ....




                                                    CrcditAocount:       ($305.19)




                                                                                     ·:EXHIBIT

                                                                               I         f
                                                      Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 26 of 31




 ·-•
       5'e:fvlpg .HeJp ~.pr,der #FF9F0~B
       I •   •                                               ·•   ,~

- .t-, , .,..., ,; "-• ~ ; • •• •   . .. ... ., • •_; _.. ,1.,• ,:·1.~--- r ••·••' ,J,,.,,,:. ,   ..... ;.• :,,.,:v;r,•'.~-,m , •··-1-t.,; : ~ , • ' . >ir' ,,




                                                                                                                                                                 • I
                                                                                                                                                                  •I
                                                                                                                                                                  I
                                                                                                                                                                  I
                                                                                                                                                                  4

                                                                                                                                                                  '
                                                                                                                                                                  I

                                                                                                                                                                  '
                                                                                                                                                                  I
                                                                                                                                                                  I
                                                                                                                                                                  I
                                                                                                                                                                  I
        Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 27 of 31




Your receipt from Alrbnb                                                                                          (2\alrbnb
R~tl0:-•Jul27,2018




         Norman                                                               ~ Price breakdown

        s night• In Norman                                                     '$90.00 x 5 nights                 $450.00

                                                                                   Cleaningfee                    1$0.oo
        Fr~ Aug 03, 2018        '·1Wed, Aug 08, 2018
        ::.home/apt• 2 beds• 2                      ·1;;1;-,                       Servlcefee
                                                                                   Occupancy taxes and feea
                                                                                                                   $70.80

                                                                                                                   $43.75
        Conflimatlonc:ode:-
        Go to llltlft9
                                                                                   Tot11(USD)                     $614.SS

        Cancelation policy: Moderate
        Cancel up to Ii days before dleck In and g!it a ful
        refund (mlnvt ..,vie• f111). Cancel withins days
        of your ttipand the flritnlghtltnon,.ref"!'lda'-,
        but SOS of the r,111 for the reffl!llillng nights wlll be
        refunded. Service fees are refunded If
                                                                                   Payment
        cancellJltlon h1pp1ns befo,e chacll In and within
        ◄I how• or booldne,
                                                                              -                                   $614.55
                                                                                   Jul 27, 2018 • 04:0:IIIM CDT


                                                                                  Amount paid (USD)               $614.IS
        Have a question?
        Visit the Help Center

         ~'-, i 5 ~
                  -+o            ~c\            ~            91~-   f111'3,
          'I         ~~ \,'1~~ rJ.Kp~c! ~ -~.3-(t.4                                                ~3\
Occup ■ iq __.,
OccupatlcyT1xeslndudeiGenetalS.lnll1dUseT1x(Ok'9hon),GeneralSalesandU@Tax(CllffllrlcO.~SIIN1nclUselax
(NorllWl),Generala..andUteTu(~),OaneralSllel1ndU.Taa(C..,."'8.~ .....-UteTIX(Nonn1n),Generel
51111 and UN Tilx (Okllhoma), GariilreH•• Incl Use Tax (Cllvlland), General lllll'IUld Utle Tax (Nonnan).

Alrbnb PIIJIMllll, Inc.
Aktlnb ,-,mentsll allmltldpaymtmtcollc:tloll191nt of ,our:Hott. ltmNnl that upon YGurpaymentof the TotalF... toAirbfm
Pa,ment1, your payment oblgatlon to ywr Holt II ■ati■fled. IWund NlqNll&wll be poce. .d ~ aeconla~ with: CO the Holt'I
c111c.lltlonpolcy(lvallbleonthellltll'l9);or(l)Alrbr!bPayment'10ueatll•fundPolcyTerm.awlllbleat
httpe;//www.alrbnb.com/lerrn1. Quellionl orc:amplllntl: cont-=t Allbnb Payments.Inc. at Ill 4 . . . . (81M2~7212).


Payment proces,Hd by1                                                Alrbnb,lnc,
Ain:>nb Payment•, Ille.                                             818 llrannan St, Son Francisco, CA 94103
888 8111man St, San Franclnco,<'.A 94103                            wwv,.alrbnb.com
         Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 28 of 31




    Your receipt from Alrbnb                                                                               £atrbnb
    RecalptlD-• JtJl27.2018




         Norman                                                             Price breakdown

         18 nlGhtsin NOl'l'llllfl                                           $90.00 X 18 nlOf\tl           $1,620.00

                                                                            ~ox wnldy price discount      -$324.00
         Mon, Aug 13, 2018•, Z.,Frl, Aug 31, 2018
                                                                            Cleanlngfee                     $50.00
         Entire home/apt• 2 beds, 2               :■I.
         guestt                                   - . -:, ..                Servlcefee                     $164.73
         ConfirlNtlon code:
         Gotolstlng                                                        occupancy texe1 end fees         $117.78
"
'
I                                                                          Total (USD)                    $1.628,51
         Clncellltlonpoffc:y:·Moderllle
         Cine.I up to 6 daya bef<n check iR and get II l'ull
         reftMd (mlncn tervlce fNS). Cancel with!,, & days
         of your blp end the first night II non-rervndable,
         b11t 60S of the ••• fOf' the remeining nights WIii be
         rofvnded. Service tali iruafunded If
         cancellatlon happtnt before cti.c:k in and within
                                                                            Payment

                                                                          -
         48 flou,1 of boolclnO,


                                                                                                          $1,628.51
                                                                           Jul27,2018• 04:26PM CDT
        Have a question?
        Visit the Help center                                              Amount paid (USD)              $1,628.51




0CCIIJlllftCJ laxa
Occ:111p1nc,Taxeslnclude0tnlrlllllatll1CIU..T•(Okllbama),G...,.,SalenndU..Tax(Cllvllaftd).G_,1,s.1...n111u..Tax
(Nannan).GenetelllleiendUNTax(Oll9holna),GeneralS. . elldU..Tax(~OtMl'IISalllandUNTaic(Nannen),GttWal
Sai-andUNTax (°"8hom1), o,11er1ISalat 1nd U..Tu (Cllmlllld),o«walllla~U..Tax(Nonnarl).
                      .,
Alrbnb~lnc,
AlrbnbPa,rnent9iallmltlldparmentcollec:IIQll1gemofyo111HCiit.lt,,....,.,,.th!itu~~w~oftheTotalF... toAlrbnb
Paymanb,i,ourpeym1ntabllg1tionto,ourHostls1at11fled.Retund~wllbfprocdl1dlnacconl1ncewltk(l)--HDtt'a
cancallatlDn po11cy (IVllable on Ill• Lldlng);or 00 Airbnb Feymenl's.Guest Refund PC111CJ 1.,....,villlblt at
https://www.alrbnb.c:om/terms. Quelttona C!l'CGft!Plalntll CIOfttlct Alrbnb ~ l t , lnC. 1tllM-AIRM (-...24-7262).


Paymllflt procatsed by:                                          Altbnb, Inc.
Alrbnb Payments, Inc.                                            888 Brannan St, SM FranclteO, CA !M103
888 Brannon st,San Frl'lm:1,c.-o, CA 94103                       www.atrbnb.com
Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 29 of 31




 tlQJ~"'
 Your receipt from Alrbnb
 Receipt ID:                   · Jul 31, 2018



 Oklahoma City
 5 nights in Oklahoma City



 Wed, Aug 08, 2018                     Mon, Aug 13, 2018


 Entire home/apt · 3 beds · 2 guests
 Confirmation code:
 Goto li1Sio0
 CanceHatjon policy: Flexible
 Cancel up to 24 hours before check in and get a full
 refund (minus service fees). Cancel within 24 hours
 of check in and the first night is non-refundable.
 Service fees are refunded if cancellation happens
 before check in and within 48 hours of booking.




 Price breakdown
 $126.60 x 5 nights                                        $633.00

 Cleaning fee                                              $175.00

 Service fee                                               $112.20

 Occupancy taxes and fees                                  -$116.15
Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 30 of 31




 Total {USD)                                                    $1,036.35



 Payment

 -
 Jul 31, 2018 · 08:56AM CDT
                                                                $1,036.35




 Amount paid {USD)                                              $,1,036.35



                          Print this receipt


                           Go to itinerary



 Have a question?
 Visit the Help Center
                                                               ..

 Occupancy taxes
 Occupancy TaxE!s include General Sales and Use Tax (Oklahoma), General
 Sales and Use Tax (Cleveland), General Sales and Use Tax (Oklahoma City),
 Accommodations Tax (Oklahoma City), General Sales and Use Tex (Oklahoma),
 General Sales and Use Tax (Cleveland), General Sales and Use Tax (Oklahoma
 City), General Sales and Use Tax (Oklahoma), Genera! Sales end Use Tex
 (Cleveland), General Sales end Use Tax (Oklahoma City), Accommodations Tax
 (Oklahoma City).·

 Airbnb Payments, Inc.
Case 5:20-cv-00790-HE Document 1-5 Filed 08/10/20 Page 31 of 31
